     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 1 of 23 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 CINCINNATI SPECIALTY                         )
 UNDERWRITERS INSURANCE                       )
 COMPANY,                                     )   No. _________________
                                              )
                                   Plaintiff, )   Hon. ________________
                                              )
                       v.                     )   Mag. J. ______________
                                              )
 SUBURBAN ELEVATOR CO.,                       )
 ELEVATOR TECHNICIANS, LLC, AN                )
 ILLINOIS LIMITED LIABILITY COMPANY,          )
 ELEVATOR TECHNICIANS, LLC, A                 )
 COLORADO LIMITED LIABILITY COMPANY,          )
 CARMEN GALANTE, CHERRY CREEK )
 PLACE IV PROPERTY MANAGEMENT, )
 INC., AND APPLIED ELEVATOR                   )
 SERVICE & SALES, INC.,                       )
                                              )
                               Defendants. )

       CINCINNATI SPECIALTY UNDERWRITERS INSURANCE COMPANY’S
               COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Cincinnati Specialty Underwriters Insurance Company (“CSU”), states for

its complaint for declaratory judgment as follows:

                              PRELIMINARY STATEMENT

       1.     This is a declaratory judgment action brought pursuant to 28 U.S.C § 2201

and 28 U.S.C. § 1332 to determine the rights and obligations of the parties under a

commercial general liability insurance policy.

       2.     This action will resolve a dispute between Suburban Elevator Co.

(“Suburban Elevator”), Elevator Technicians, LLC, an Illinois limited liability company

(“Elevator Technicians (Illinois)”), Elevator Technicians, LLC, a Colorado limited liability



                                             1
      Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 2 of 23 PageID #:2




company (“Elevator Technicians (Colorado)”), and Carmen Galante (collectively,

“Defendants”) and CSU as to whether Defendants are entitled to coverage under a

commercial general liability policy that CSU issued to Suburban Elevator for the purposes

of a lawsuit filed against Elevator Technicians (Illinois), Elevator Technicians (Colorado),

and Carmen Galante.

                           PARTIES, JURISDICTION AND VENUE

       3.      CSU is a Delaware corporation with its principal place of business in Ohio.

For the purposes of 28 U.S.C. § 1332, CSU is a citizen of Ohio.

       4.      Suburban Elevator is a corporation organized under the laws of Illinois with

its principal place of business in Illinois. For the purposes of 28 U.S.C. § 1332, Suburban

Elevator is a citizen of Illinois.

       5.      Elevator Technicians (Illinois) is an Illinois Limited Liability Company

organized under the laws of Illinois, with its principal place of business in Illinois. For the

purposes of 28 U.S.C. § 1332, Elevator Technicians (Illinois) is a citizen of Illinois.

       6.      Elevator Technicians (Colorado) is a Colorado Limited Liability Company

organized under the laws of Colorado with its principal place of business in Colorado. For

the purposes of 28 U.S.C. § 1332, Elevator Technicians (Colorado) is a citizen of

Colorado.

       7.      Carmen Galante (“Galante”) is a citizen of Illinois. At all times relevant

hereto, Galante was a manager of Elevator Technicians (Illinois).

       8.      Cherry Creek Place IV Property Management, Inc. (“Cherry Creek”) and

Applied Elevator Services and Sales, Inc. (“Applied Elevator”) are citizens of Colorado.

Cherry Creek is the plaintiff and Applied Elevator is a defendant/cross-claimant in the



                                              2
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 3 of 23 PageID #:3




underlying liability suit. CSU seeks no relief against Cherry Creek or Applied Elevator.

CSU has named them as parties that may be interested in the subject of this declaratory

judgment action, and to bind them to the outcome of the declaratory judgment action.

       9.     Cherry Creek filed an action in Colorado seeking damages for conduct by

the Defendants. Applied Elevator filed a cross claim against Defendants in that action.

Cherry Creek and Applied Elevator are seeking over $75,000.00 in damages in the

underlying suit and cross claim. Defendants seek from CSU a defense for the suit and

indemnification of any damages that may be awarded against them in connection with the

lawsuit filed by Cherry Creek and the cross claim filed by Applied Elevator.

       10.    Jurisdiction is secure under 28 U.S.C. § 1332. The parties are of diverse

citizenship and the amount in controversy exceeds the jurisdictional minimum.

       11.    This Court also has jurisdiction under the Declaratory Judgment Act, 28

U.S.C. §§2201 and 2202, in relation to the dispute and controversy between the parties

with respect to insurance obligations, if any, and the allegations of the underlying lawsuit.

       12.    Venue is appropriate under 28 U.S.C. § 1391(b)(2). The insurance policy at

bar was issued in Illinois and Suburban Elevator, Elevator Technicians (Illinois), and

Carmen Galante are located in Illinois.

                                   UNDERLYING SUIT

A.     Cherry Creek Complaint

       13.    On December 13, 2019, Cherry Creek filed a lawsuit against Applied

Elevator Service & Sales, Inc., Elevator Technicians, LLC, A Colorado Limited Liability

Company, Elevator Technicians, LLC, An Illinois Limited Liability Company, and Carmen

Galante in the District Court of Arapahoe County, Colorado styled Cherry Creek Place IV



                                             3
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 4 of 23 PageID #:4




Property Management, Inc. v. Applied Elevator Service & Sales, Inc., et al. (No.

2019CV32900). This suit shall hereinafter be referred to as the Cherry Creek Lawsuit.

       14.    The operative complaint in the Cherry Creek Lawsuit is the Verified

Complaint (“Complaint”). A true and correct copy of the Complaint is attached hereto as

Exhibit A.

       15.    The Complaint alleges that Cherry Creek “operates an office building [that]

has four (4) elevators.” (Ex. A, ¶ 13)

       16.    The Complaint further alleges the following: in April 2018, Cherry Creek

contracted with Applied Elevator to upgrade, improve, and modernize the four elevators.

(Ex. A, ¶¶ 14-15). Applied Elevator started its work, taking the four elevators out of

service. Two of the elevators were put back into service, though the work on those

elevators was incomplete. (Ex. A, ¶¶ 18). The other two elevators remain out of service

as of the filing of the Complaint on December 13, 2019. The Complaint alleges that “no

substantial work … was initiated” by Applied Elevator as to the remaining two elevators

and that these two elevators “have been out of service for approximately 18 month [sic],

pending completion of the modernization.” (Ex. A, ¶¶ 18-19)

       17.    The Complaint alleges that Applied Elevator “propped open a door to the

elevator mechanical room” despite being “expressly directed by [Cherry Creek], multiple

times, not to prop said door open.” (Ex. A, ¶ 23).

       18.    The Complaint also alleges that during the time Applied Elevator spent

working at Cherry Creek’s facility, Applied Elevator’s technicians or other representatives

propped open the door to the elevator mechanical room at Cherry Creek’s facility during

a “bomb cyclone weather event” that occurred from March 8, 2019 to March 9, 2019. This



                                             4
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 5 of 23 PageID #:5




“resulted in major water damage to the VFD section of the air handler unit for [Cherry

Creek]’s building.” (Ex. A, ¶¶ 23-24).

       19.     The Complaint alleges that on April 17, 2019, false reports were filed with

the Colorado Department of Labor and Employment stating that Elevators 1 and 2 had

passed Colorado’s safety test criteria. The Complaint further alleges, on information and

belief, that these false reports “were requested and arranged … by … Applied Elevator

and Rodney Rod Erickson.” (Ex. A, ¶ 26, 28)

       20.     The Complaint alleges that “as of December 2019, [Cherry Creek] has paid

the amount of $378,000.00 to … Applied Elevator.” (Ex. A, ¶ 31) The Complaint alleges

that Cherry Creek made “overpayment” of $77,800.00. (Ex. A, ¶¶ 32-34)

       21.     The Complaint refers to Elevator Technicians (Illinois) and Elevator

Technicians (Colorado) collectively as “Elevator Technicians.” (Ex. A, ¶ 5)

       22.     The Complaint further alleges that “on July 31, 2019, … Applied Elevator

was sold to … Elevator Technicians,” and that “as successor in interest to … Applied

Elevator, … Elevator Technicians ostensibly assumed the responsibility of the contract

obligations to [Cherry Creek] pursuant to the terms of the Applied Elevator contract.” (Ex.

A, ¶¶ 35-36)

       23.     The Complaint alleges that “[o]n or around October 2019, … Elevator

Technicians, through the representation of Carmen Galante, advised [Cherry Creek] that

although [Elevator Technicians] was the successor in interest to … Applied Elevator, …

Elevator Technicians would not … complete the obligations of the Applied Elevator

contract.” (Ex. A, ¶ 37)




                                             5
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 6 of 23 PageID #:6




       24.    The Complaint alleges that “Elevator Technicians entered into a contract

with [Cherry Creek] on November 1, 2019.” (Ex. A, ¶ 38) The Elevator Technicians

contract “provided the modernization of the elevators and completion of the work started

by … Applied Elevator.” (Ex. A, ¶ 39)

       25.    The Complaint alleges that “Elevator Technicians did not perform any work

on [Cherry Creek]’s elevators” and that Applied Elevator and “Elevator Technicians have

abandoned any and all work at [Cherry Creek]’s site.” (Ex. A, ¶¶ 41-42)

       26.    The Complaint, at Count One, alleges breach of contract against Elevator

Technicians for the April 2018 contract “as successor in interest to … Applied Elevator.”

(Ex. A, ¶ 48). Specifically, it alleges “Defendants have failed to perform the modernization

of [Cherry Creek]’s elevators as provided by the contract” and that “[e]ven the services

provided by Defendants were substandard and have to be redone.” (Ex. A, ¶ 46)

       27.    The Complaint, at Count Two, alleges breach of contract against Elevator

Technicians for the November 2019 contract because Elevator Technicians “failed to

perform the modernization of [Cherry Creek]’s elevators as provided by the contract.” (Ex.

A, ¶ 54)

       28.    The Complaint, at Count Three, alleges negligence as to Elevator

Technicians as “the successor in interest to … Applied Elevator, and therefore liable for

negligence caused by … Applied Elevator.” (Ex. A, ¶ 61) The Complaint alleges that

Applied Elevator’s negligence in “leaving open [the] door to the elevator mechanical room

at [Cherry Creek]’s facility during the March 8 and March 9, 2019, weather event” caused

“damage to [Cherry Creek]’s air handler unit.” (Ex. A, ¶¶ 59, 61)




                                             6
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 7 of 23 PageID #:7




      29.    The Complaint, at Count Four, alleges deceit based on fraud as to Rodney

Erickson for “false invoices for labor, services and equipment purportedly provided” with

“the intent that [Cherry Creek] would rely on the false invoices and false representations

made therein.” (Ex. A, ¶¶ 66, 69)

      30.    The Complaint, at Count Five, alleges deceit based on fraud as to Galante

because Galante “demanded a new contract and additional funds to modernize [Cherry

Creek]’s elevators” when Galante “was aware of the obligation of Elevator Technicians to

comply with the Applied Elevator contract.” The Complaint further alleges that Galante

“made the false representation with the intent that [Cherry Creek] would rely on the false

representations,” that Cherry Creek did rely on Galante’s representations, and that Cherry

Creek was “coerced to enter a new contract with … Elevator Technicians for additional

monies.” (Ex. A, ¶¶ 76, 80-81)

      31.    The Complaint, at Count Six, alleges deceit based on fraud against, among

others, Applied Elevator and Rodney Erickson for the two allegedly false safety test

reports filed with the Colorado Department of Labor and Employment regarding elevators

1 and 2. (Ex. A, ¶ 86)

      32.    The Complaint, at Count Seven, alleges civil conspiracy against, among

others, Applied Elevator and Rodney Erickson for the two allegedly “fraudulent safety

reports concerning [Cherry Creek]’s elevators number 1 and 2.” (Ex. A, ¶ 96)

      33.    Suburban Elevator sent notice of the Cherry Creek Lawsuit to CSU on or

about December 18, 2019.

      34.    CSU denied coverage for the Cherry Creek Lawsuit on January 16, 2020.

B.    Applied Elevator Cross Claim



                                            7
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 8 of 23 PageID #:8




       35.    On or around March 23, 2020, Suburban Elevator informed CSU that on

February 10, 2020, Applied Elevator filed a cross claim in the Cherry Creek Lawsuit

(“Cross Claim”). A copy of the Cross Claim is attached hereto as Exhibit B.

       36.    The Cross Claim alleges that “on or about July 31, 2019, [Applied Elevator]

entered into an Asset Purchase Agreement (‘APA’) with [Elevator Technicians

(Colorado)].” (Ex. B, ¶ 2).

       37.    The Cross Claim alleges that Elevator Technicians (Colorado), Elevator

Technicians (Illinois), and Galante made a demand for indemnification to Applied Elevator

on January 20, 2020, and on January 30, 2020 stated that “the Cherry Creek Place project

was not a part of the APA.” (Ex. B, ¶ 9, 11)

       38.    The Cross Claim alleges that the APA between Applied Elevator and

Elevator Technicians (Colorado) “was intended to provide a complete exit” for Applied

Elevator, and that Elevator Technicians (Colorado) “contractually assumed the ongoing

obligations of Applied Elevator at Cherry Creek Place as of July 31, 2019” but

subsequently “abandoned the job at Cherry Creek Place.” (Ex. B, ¶¶ 13-14)

       39.    The Cross Claim alleges that Elevator Technicians (Colorado) breached the

APA by refusing to “defend or indemnify [Applied Elevator].” (Ex. B, ¶¶ 17-18)

       40.    The Cross Claim further alleges that Applied Elevator is entitled to equitable

indemnity and contribution because “without the participation of Galante and [Elevator

Technicians (Illinois)] in concert with [Elevator Technicians (Colorado)] as alleged by

[Cherry Creek], [Applied Elevator] would not be defendants in the Cherry Creek Lawsuit.”

(Ex. B, ¶¶ 22, 24)




                                               8
     Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 9 of 23 PageID #:9




      41.       The Cross Claim further seeks a “declaration that [Applied Elevator is]

entitled to contractual indemnification from [Elevator Technicians (Colorado)] and to

equitable indemnification from Galante and [Elevator Technicians (Illinois)] and further

that such indemnification, including a defense, against claims in the [Cherry Creek

Lawsuit] which are the sole responsibility of [Elevator Technicians (Colorado)], Galante,

or [Elevator Technicians (Illinois)] shall commence immediately and shall continue

throughout the pendency of [the Cherry Creek Lawsuit].” (Ex. B, ¶ 28)

                                       THE POLICY

      42.       CSU issued a commercial general liability policy to Suburban Elevator Co.,

130 Prairie Lake Rd., Suite D, East Dundee, Illinois 60118, under policy no. CSU0076956

(the “2017 Policy”). The 2017 Policy was in effect from November 13, 2017 to November

13, 2018. A true and correct copy of the 2017 Policy is attached hereto as Exhibit C.

      43.       Elevator Technicians Colorado, LLC is listed in the Named Insured

Schedule endorsement for the 2017 Policy.

      44.       Elevator Technicians, LLC is not listed in the Named Insured Schedule

endorsement for the 2017 Policy.

      45.       The Policy was renewed for the period November 13, 2018 to November

13, 2019 (“the 2018 Policy”). A true and correct copy of the 2018 Policy is attached hereto

as Exhibit D.

      46.       Elevator Technicians Colorado, LLC is listed in the Named Insured

Schedule endorsement for the 2018 Policy.

      47.       Elevator Technicians, LLC is not listed in the Named Insured Schedule

endorsement for the 2018 Policy.



                                             9
    Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 10 of 23 PageID #:10




       48.      The Policy was renewed for the period November 13, 2019 to November

13, 2020 (“the 2019 Policy”). A true and correct copy of the 2019 Policy is attached hereto

as Exhibit E.

       49.      Elevator Technicians Colorado, LLC is not listed in the Named Insured

Schedule endorsement for the 2019 Policy.

       50.      Elevator Technicians, LLC is listed in the Named Insured Schedule

endorsement for the 2019 Policy.

       51.      The language of the Insuring Agreements for the 2017 Policy, 2018 Policy,

and 2019 Policy is identical. The Insuring Agreements provide as follows:

       COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

       1. Insuring Agreement

         a. We will pay those sums that the insured becomes legally obligated to
            pay as damages because of “bodily injury” or “property damage” to
            which this insurance applies. We will have the right and duty to defend
            the insured against any “suit” seeking those damages. However, we
            will have no duty to defend the insured against any “suit” seeking
            damages for “bodily injury” or “property damage” to which this
            insurance does not apply. . . .
         b. This insurance applies to “bodily injury” and “property damage” only if:
            (1) The “bodily injury” or “property damage” is caused by an
                 “occurrence…;”
            (2) The “bodily injury” or “property damage” occurs during the policy
                period;

                                                 ***

       COVERAGE B. PERSONAL AND ADVERTISING INJURY LIABILITY

       1. Insuring Agreement

         a. We will pay those sums that the insured becomes legally obligated to
            pay as damages because of “personal and advertising injury” to which
            this insurance applies. We will have the right and duty to defend the

                                            10
    Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 11 of 23 PageID #:11




              insured against any “suit” seeking those damages. However, we will
              have no duty to defend the insured against any “suit” seeking damages
              for “personal and advertising injury” to which this insurance does not
              apply. …

(Ex C, CSU0000019, CSU0000024; Ex. D, CSU0000141, CSU0000146; Ex. E,
CSU0000234, CSU0000239).

       52.     The 2017 Policy, 2018 Policy, and 2019 Policy contain the following
exclusions:

      2. Exclusions [COVERAGE PART A]

      This insurance does not apply to:

         a. Expected or Intended Injury
            “Bodily injury” or “property damage” expected or intended from the
            standpoint of the insured. This exclusion does not apply to “bodily
            injury” resulting from the use of reasonable force to protect persons or
            property.

         b. Contractual Liability
            “Bodily injury” or “property damage” for which the insured is obligated to pay
            damages by reason of the assumption of liability in a contract or agreement.
            This exclusion does not apply to liability for damages:
            (1) That the insured would have in the absence of the contract or
                agreement; or
            (2) Assumed in a contract or agreement that is an “insured contract”,
                provided the “bodily injury” or “property damage” occurs
                subsequent to the execution of the contract or agreement.

                                             *    *   *

              j. Damage To Property

                 "Property damage" to:
                                                * *     *
              (5) That particular part of real property on which you or any contractors
                  or subcontractors working directly or indirectly on your behalf are
                  performing operations, if the "property damage" arises out of those
                  operations; or
              (6) That particular part of any property that must be restored, repaired
                  or replaced because "your work" was incorrectly performed on it.

                                             *    *   *



                                                 11
   Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 12 of 23 PageID #:12




          k. Damage To Your Product

             "Property damage" to "your product" arising out of it or any part of
             it.

          l. Damage To Your Work

            "Property damage" to "your work" arising out of it or any part of it
             and included in the "products-completed operations hazard".

            This exclusion does not apply if the damaged work or the work out
             of which the damage arises was performed on your behalf by a
             subcontractor.

          m. Damage To Impaired Property Or Property Not Physically Injured

             "Property damage" to "impaired property" or property that has not
             been physically injured, arising out of:

             (1) A defect, deficiency, inadequacy or dangerous condition in
                 "your product" or "your work"; or
             (2) A delay or failure by you or anyone acting on your behalf to
                 perform a contract or agreement in accordance with its terms.

             This exclusion does not apply to the loss of use of other property
             arising out of sudden and accidental physical injury to "your
             product" or "your work" after it has been put to its intended use.

(Ex. C, CSU0000020, CSU0000023; Ex. D, CSU0000142, CSU0000145; Ex. E,

CSU0000235, CSU0000238).

     2.    Exclusions [COVERAGE PART B]
           This insurance does not apply to:
           a. Knowing Violation of Rights of Another
              “Personal and advertising injury” caused by or at the direction of
              the insured with the knowledge that the act would violate the rights
              of another and would inflict “personal and advertising injury”.

                                   *      *      *

           e. Contractual Liability
              “Personal and advertising injury” for which the insured has
              assumed liability in a contract or agreement. This exclusion does
              not apply to liability for damages the insured would have in the
              absence of the contract or agreement.

                                         12
   Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 13 of 23 PageID #:13




              f. Breach Of Contract
                 "Personal and advertising injury" arising out of a breach of
                 contract, except an implied contract to use another's advertising
                 idea in your "advertisement".

(Ex. C, CSU0000024-25; Ex. D, CSU0000146-47; Ex. E, CSU0000239-40).

      53.     The Policies provide the following definitions:


      3.    “Bodily injury” means bodily injury, sickness or disease sustained by a
             person, including death resulting from any of these at any time.
                                                    ***

      13. “Occurrence” means an accident, including continuous or repeated
          exposure to substantially the same general harmful conditions.

      14. “Personal and advertising injury” means injury, including consequential
           “bodily injury” arising out of one or more of the following offenses:

            a. False arrest, detention or imprisonment;
            b. Malicious prosecution;
            c. The wrongful eviction from, wrongful entry into, or invasion of the
               right of private occupancy of a room, dwelling or premises that a
               person occupies, committed by or on behalf of its owner, landlord
               or lessor;
            d. Oral or written publication, in any manner, of material that slanders
               or libels a person or organization or disparages a person’s or
               organization’s goods, products or services;
            e. Oral or written publication, in any manner, of material that violates a
               person’s right of privacy;
            f. The use of another’s advertising idea in your “advertisement”; or
            g. Infringing upon another’s copyright, trade dress or slogan in your
               “advertisement”.

                                            ***

      16. “Products-completed operations hazard”:

            a. Includes all “bodily injury” and “property damage” occurring away
                from premises you own or rent and arising out of “your product” or
                “your work” except:

                                         ***


                                               13
Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 14 of 23 PageID #:14




         (2) Work that has not yet been completed or abandoned. However,
             “your work” will be deemed completed at the earliest of the
             following times:
                                        ***

            (c) When that part of the work done at a job site has been put to
                its intended use by any person or organization other than
                another contractor or subcontractor working on the same
                project.

      Work that may need service, maintenance, correction, repair or
      replacement, but which is otherwise complete, will be treated as
      completed.

  17. “Property damage” means:

      a. Physical injury to tangible property, including all resulting loss of
         use of that property. All such loss of use shall be deemed to occur
         at the time of the physical injury that caused it; or
      b. Loss of use of tangible property that is not physically injured. All
         such loss of use shall be deemed to occur at the time of the
         “occurrence” that caused it.

                                   ***

  21. "Your product":
       a. Means:
          (1) Any goods or products, other than real property, manufactured,
               sold, handled, distributed or disposed of by:
              (a) You;
              (b) Others trading under your name; or
              (c) A person or organization whose business or assets you have
                  acquired; and
         (2) Containers (other than vehicles), materials, parts or equipment
              furnished in connection with such goods or products.
       b. Includes:
         (1) Warranties or representations made at any time with respect to
              the fitness, quality, durability, performance or use of "your
              product"; and

        (2) The providing of or failure to provide warnings or instructions.

      c. Does not include vending machines or other property rented to or
         located for the use of others but not sold.

  22. "Your work":

                                         14
   Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 15 of 23 PageID #:15




            a. Means:
               (1) Work or operations performed by you or on your behalf; and
               (2) Materials, parts or equipment furnished in connection with such
                   work or operations.
            b. Includes:
               (1) Warranties or representations made at any time with respect to
                   the fitness, quality, durability, performance or use of "your work";
                   and
               (2) The providing of or failure to provide warnings or instructions.

(Ex. CSU0000031, CSU0000033-35; Ex. D, CSU0000153, CSU0000155-57; Ex. E,

CSU0000246, CSU0000248-50).

      54.     The definition of “insured contract” in the 2017 Policy, 2018 Policy, and 2019

Policy was amended via endorsement to read:

            ***
            e. An elevator maintenance agreement;
            f. That part of any other contract or agreement pertaining to your
               business (including an indemnification of a municipality in
               connection with work performed for a municipality) under which you
               assume the tort liability of another party to pay for "bodily injury" or
               "property damage" to a third person or organization, provided the
               "bodily injury" or "property damage" is caused, in whole or in part,
               by you or by those acting on your behalf. …

(Ex. C CSU0000066; Ex. D, CSU0000179; Ex. E, CSU0000271).

      55.     The 2017 Policy, 2018 Policy and 2019 Policy each contain the following

endorsement:

            CONTRACTORS – CHANGES TO COMMERCIAL GENERAL
             LIABILITY COVERAGE PART

                              EXCLUSION – BREACH OF CONTRACT

            ***

            A. The following exclusion is added to Paragraph 2., Exclusions of
             Section I – Coverage A – Bodily Injury and Property Damage Liability:




                                             15
    Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 16 of 23 PageID #:16




             This insurance does not apply to any claim for “bodily injury” or
              “property damage” arising directly or indirectly from breach of express
              or implied contract, including breach of an implied in law or implied in
              fact contract. This exclusion does not apply to liability for damages that
              an insured would have had in the absence of the contract.

(Ex. C, CSU0000054; Ex. D, CSU0000148; Ex. E CSU0000261).


                               COUNT I
   DECLARATION THAT DEFENDANTS SUBURBAN ELEVATOR, ELEVATOR
TECHNICIANS (ILLINOIS), ELEVATOR TECHNICIANS (COLORADO), AND CARMEN
   GALANTE, ARE NOT ENTITLED TO COVERAGE FOR THE CHERRY CREEK
                               LAWSUIT

       56.     CSU repeats and incorporates by reference paragraphs 1 through 55

above, as if fully set forth herein.

       57.     No coverage is owed to Suburban Elevator, Elevator Technicians (Illinois),

Elevator Technicians (Colorado), or Carmen Galante for any part of the Cherry Creek

Lawsuit, for one or more of the following reasons:

               a.    The Cherry Creek Lawsuit does not allege damages because of

                     “bodily injury” or “property damage”, as those terms are defined in the

                     Policy;

               b.    To the extent that the Cherry Creek Lawsuit did allege such damages,

                     they did not arise out of an “occurrence”;

               c.    To the extent that the Cherry Creek Lawsuit does allege damages

                     arising out of an “occurrence,” said damages did not occur during the

                     policy period;

               d.    To the extent that the Cherry Creek Lawsuit does allege such

                     damages, they are excluded due to Exclusion a. of Coverage A, which




                                              16
Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 17 of 23 PageID #:17




             excludes coverage for “bodily injury” or “property damage” expected

             or intended from the standpoint of the insured;

        e.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to Exclusion b. of Coverage A, which

             excludes coverage for “bodily injury” or “property damage” for which

             the insured is obligated to pay damages by reason of the assumption

             of liability in a contract or agreement;

        f.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to Exclusion j(5). of Coverage A,

             which excludes coverage for “property damage” to “real property” on

             which Defendants were performing operations, if the "property

             damage" arose out of those operations;

        g.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to Exclusion j(6). of Coverage A,

             which excludes coverage for “property damage” to “property that must

             be restored, repaired or replaced” because Defendants’ work was

             “incorrectly performed on it;”

        h.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to Exclusion k. of Coverage A, which

             excludes coverage for “property damage” to Defendants’ “product;”

        i.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to Exclusion l. of Coverage A, which

             excludes coverage for “property damage for Defendants’ “work;”



                                       17
Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 18 of 23 PageID #:18




        j.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to Exclusion m. of Coverage A, which

             excludes coverage for “property damage due to defects, deficiencies,

             inadequacies or dangerous conditions in Defendants’ “product” or

             “work" or “delay or failure” by Defendants to perform a contract or

             agreement pursuant to its terms;

        k.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded due to the Exclusion – Breach of Contract

             endorsement;

        l.   The Cherry Creek Lawsuit does not allege damages because of

             “personal and advertising injury”, as that term is defined in the policy;

        m.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded pursuant to Exclusion a. of Coverage B,

             which excludes coverage for the knowing violation of the rights of

             another;

        n.   To the extent that the Cherry Creek Lawsuit does allege such

             damages, they are excluded pursuant to Exclusion e. of Coverage B,

             which excludes coverage for “personal and advertising injury” for

             which the insured has assumed liability in a contract or agreement;

             and/or

        o.   To the extent that the Cherry Creek Cherry Creek Lawsuit does allege

             such damages, they are excluded pursuant to Exclusion f. of Coverage




                                      18
    Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 19 of 23 PageID #:19




                        B, which excludes coverage for “personal and advertising injury”

                        arising out of a breach of contract.

       WHEREFORE, CSU requests judgment in its favor and against Suburban

Elevator, Elevator Technicians (Illinois), Elevator Technicians (Colorado), and Carmen

Galante declaring that:

       a. CSU has no duty to defend or indemnify Suburban Elevator, Elevator

             Technicians (Illinois), Elevator Technicians (Colorado), and Carmen Galante

             under the 2017 Policy, 2018 Policy or 2019 Policy for the Cherry Creek Lawsuit;

             and

       b. For such other relief as the Court deems appropriate.

                               COUNT II
   DECLARATION THAT DEFENDANTS SUBURBAN ELEVATOR, ELEVATOR
TECHNICIANS (ILLINOIS), ELEVATOR TECHNICIANS (COLORADO), AND CARMEN
 GALANTE, ARE NOT ENTITLED TO COVERAGE FOR THE APPLIED ELEVATOR
                             CROSS CLAIM

       58.      CSU repeats and incorporates by reference paragraphs 1 through 57

above, as if fully set forth herein.

       59.      No coverage is owed to Suburban Elevator, Elevator Technicians (Illinois),

Elevator Technicians (Colorado), or Carmen Galante, for any part of the Applied Elevator

Cross Claim, for one or more of the following reasons:

                   a.   The Applied Elevator Cross Claim does not allege damages because

                        of “bodily injury” or “property damage”, as those terms are defined in

                        the Policy;

                   b.   To the extent that the Applied Elevator Cross Claim does allege such

                        damages, they did not arise out of an “occurrence”;



                                                 19
Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 20 of 23 PageID #:20




         c.   To the extent that the Applied Elevator Cross Claim does allege

              damages arising out of an “occurrence,” said damages did not occur

              during the policy period;

         d.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion a. of Coverage A, which

              excludes coverage for “bodily injury” or “property damage” expected

              or intended from the standpoint of the insured;

         e.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion b. of Coverage A, which

              excludes coverage for “bodily injury” or “property damage” for which

              the insured is obligated to pay damages by reason of the assumption

              of liability in a contract or agreement;

         f.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion j(5). of Coverage A,

              which excludes coverage for “property damage” to “real property” on

              which Defendants were performing operations, if the "property

              damage" arose out of those operations;

         g.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion j(6). of Coverage A,

              which excludes coverage for “property damage” to “property that must

              be restored, repaired or replaced” because Defendants’ work was

              “incorrectly performed on it;”




                                       20
Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 21 of 23 PageID #:21




         h.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion k. of Coverage A, which

              excludes coverage for “property damage” to Defendants’ “product;”

         i.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion l. of Coverage A, which

              excludes coverage for “property damage for Defendants’ “work;”

         j.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to Exclusion m. of Coverage A,

              which excludes coverage for “property damage due to defects,

              deficiencies, inadequacies or dangerous conditions in Defendants’

              “product” or “work" or “delay or failure” by Defendants to perform a

              contract or agreement pursuant to its terms;

         k.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded due to the Exclusion – Breach of

              Contract endorsement;

         l.   The Applied Elevator Cross Claim does not allege damages because

              of “personal and advertising injury”, as that term is defined in the

              policy;

         m.   To the extent that the Applied Elevator Cross Claim does allege such

              damages, they are excluded pursuant to Exclusion a. of Coverage B,

              which excludes coverage for the knowing violation of the rights of

              another;




                                      21
    Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 22 of 23 PageID #:22




              n.   To the extent that the Applied Elevator Cross Claim does allege such

                   damages, they are excluded pursuant to Exclusion e. of Coverage B,

                   which excludes coverage for “personal and advertising injury” for

                   which the insured has assumed liability in a contract or agreement;

                   and/or

              o.   To the extent that the Applied Elevator Cross Claim Lawsuit does

                   allege such damages, they are excluded pursuant to Exclusion f. of

                   Coverage B, which excludes coverage for “personal and advertising

                   injury” arising out of a breach of contract.

      WHEREFORE, CSU requests judgment in its favor and against Suburban

Elevator, Elevator Technicians (Illinois), Elevator Technicians (Colorado), and Carmen

Galante declaring that:

      a. CSU has no duty to defend or indemnify Suburban Elevator, Elevator

          Technicians (Illinois), Elevator Technicians (Colorado), and Carmen Galante

          under the 2017 Policy, 2018 Policy or 2019 Policy for the Applied Elevator

          Cross Claim; and

      b. For such other relief as the Court deems appropriate.


Dated: April 14, 2020                    Respectfully submitted,

                                         CINCINNATI SPECIALTY UNDERWRITERS
                                         INSURANCE COMPANY


                                         By: /s/ Patrick J. Sullivan
                                                Patrick J. Sullivan
                                                Its Attorneys




                                            22
   Case: 1:20-cv-02316 Document #: 1 Filed: 04/14/20 Page 23 of 23 PageID #:23




Patrick Sullivan (#6217588)
Mary Beth Canty (#6298286)
Litchfield Cavo, LLP
303 W. Madison
Suite 300
Chicago, IL 60606
312-781-6648 (Sullivan)
312-781-6629 (Canty)
312-781-6630 (Fax)




                                       23
